DETAILED ACTION
This office action is in response to application filed on 11/30/2020.
Claims 1 – 7 and 15 – 27 are pending.
Priority is claimed as 371 application of PCT/CN2019/088812 (filed on 5/28/2019), which further claims priority to Chinese application CN201810551595.8 (filed on 5/31/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 15, 16, 21, 22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izenberg et al (US 20170195173, hereinafter Izenberg).

As per claim 1, Izenberg discloses: A method for executing a task by a scheduling device, comprising: 
(Izenberg [0035]: “The resource manager 120 may obtain an indication of the target FPGA-utilizing application (mapped to the claimed target algorithm corresponding to a to-be-executed target task) of a client 180 via programmatic interfaces 121 in some embodiments, and choose the most appropriate virtualization host and/or compute instance category for that application on behalf of the client”.)
acquiring an execution environment condition for the target algorithm and current execution environment information of each of execution devices; determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition; (Izenberg [0035]: “the specific FPGA-equipped virtualization host and/or compute instance category used for the client may sometimes be selected based at least in part on the kind of application that the client wishes to run. For example, FPGA 160B (which may have been implemented by a particular FPGA vendor V1, and may have a FPGA specification S1) may be more suitable for a particular application than FPGA 160A (which may have been implemented by a different vendor V2, and may have a different specification S2)”; [0024]: “client may simply submit a request for a particular FPGA-enabled instance type, without necessarily notifying the resource manager about requirements related to any specific application which is going to be run on the requested instance. In such a scenario, the resource manager may identify a virtualization host that has (a) an FPGA corresponding to the selected instance type and (b) enough capacity to host a new instance”.)
(Izenberg [0035]: “To prepare the selected virtualization host, one or more configuration operations may be performed by the resource manager 120, such as transferring a virtual machine image with the appropriate FPGA-related libraries already installed, modifying security-related settings, setting up FPGA operation monitoring”.)

As per claim 6, Izenberg further discloses:
The method according to claim 1, further comprising: sending an instruction message to an algorithm warehouse server, wherein the instruction message is intended to instruct the algorithm warehouse server to send an algorithm code corresponding to the target algorithm to the target execution device. (Izenberg [0055]: marketplace for FPGA applications.)

As per claim 7, Izenberg further discloses:
The method according to claim 1, wherein after the control message for said executing the target task is sent to the target execution device, and the method further comprising: upon receipt of a task execution failure message returned by the target execution device, acquiring the execution environment condition for the target algorithm and current execution environment information of one of the execution devices except (Izenberg [0025])

As per claim 15, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 21, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 22, it is the system variant of claim 7 and is therefore rejected under the same rationale. 
As per claim 27, it is the non-transitory computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg, in view of Botelho et al (US20190243682, hereinafter Botelho).

As per claim 2, Izenberg did not disclose:
The method according to claim 1, further comprising: acquiring an algorithm corresponding to a task currently executed by each of the execution devices; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition and where an algorithm corresponding to a currently executed task is the target algorithm
However, Botelho teaches:
The method according to claim 1, further comprising: acquiring an algorithm corresponding to a task currently executed by each of the execution devices; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition (Botelho [0133])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Botelho into that of Izenberg in order to acquire an algorithm corresponding to a task currently executed by each of the execution devices; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where execution environment information satisfies the execution environment condition and where an algorithm corresponding to a currently executed task is the target algorithm. Izenberg teaches selecting specific FPGA-equipped virtualization host and/or compute instance for a processing task, and Joshi has shown that the claimed limitations are merely commonly known configuration information for a host that can be identified and aid in selection of the appropriate host, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 17, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 23, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

Claims 3, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg, in view of Joshi et al (US20180288129, hereinafter Joshi).

As per claim 3, Izenberg did not disclose:
The method according to claim 1, wherein said acquiring the current execution environment information of the each of the execution devices comprises: acquiring a current computing capability value, a chip model, and system environment information of each of the execution devices, wherein the system environment information comprises a system bit width and a kernel version; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where the current computing capability value is greater than or equal to a computing capability value threshold corresponding to the target algorithm, the chip model matches a reference chip model corresponding to the target algorithm, and the system environment information matches reference system environment information corresponding to the target algorithm
However, Joshi teaches:
The method according to claim 1, wherein said acquiring the current execution environment information of the each of the execution devices comprises: acquiring a current computing capability value, a chip model, and system environment information of each of the execution devices, wherein the system environment information comprises a system bit width and a kernel version; and wherein said determining, from (Joshi [0037])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Joshi into that of Izenberg in order to acquire a current computing capability value, a chip model, and system environment information of each of the execution devices, wherein the system environment information comprises a system bit width and a kernel version; and wherein said determining, from the execution devices, the target execution device where the execution environment information satisfies the execution environment condition comprises: determining, from the execution devices, a target execution device where the current computing capability value is greater than or equal to a computing capability value threshold corresponding to the target algorithm, the chip model matches a reference chip model corresponding to the target algorithm, and the system environment information matches reference system environment information corresponding to the target algorithm. Izenberg teaches selecting specific FPGA-equipped virtualization host and/or compute instance for a processing task, and Joshi has shown that the claimed limitations are merely commonly known configuration information for a host that can be identified and aid in selection of the appropriate host, 

As per claim 18, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 24, it is the non-transitory computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.

Claims 4, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg and Joshi, and further in view of Sugure et al (US20090327944, hereinafter Sugure).

As per claim 4, Izenberg and Joshi did not teach:
The method according to claim 3, wherein said acquiring the current computing capability value of the each of the execution devices comprises: determining a current computing capability value of the each of the execution devices based on a current central processing unit (CPU) idle ratio, a current graphics processing unit (GPU) idle ratio, and a current memory idle ratio of the each of the execution devices.
However, Sugure teaches:
The method according to claim 3, wherein said acquiring the current computing capability value of the each of the execution devices comprises: determining a current (Sugure [0047])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Sugure into that of Izenberg and Joshi in order to determine a current computing capability value of the each of the execution devices based on a current central processing unit (CPU) idle ratio, a current graphics processing unit (GPU) idle ratio, and a current memory idle ratio of the each of the execution devices. Izenberg teaches selecting specific FPGA-equipped virtualization host and/or compute instance for a processing task, and the claimed limitations are merely commonly known configuration information for a host that can be identified and aid in selection of the appropriate host, thus applicant have merely claimed an obvious design choice and is therefore rejected under 35 UCS 103.

As per claim 19, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 25, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.

Allowable Subject Matter
Claims 5, 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Davidson et al (US 20160132361) teaches assigning HPC jobs to an unallocated subset of a plurality of HPC nodes;
Shipelman (US 20140019988) teaches monitoring status of resources and determine resources to execute jobs to be scheduled;
Chen et al (US 20180314971) teaches allocating training jobs to compute nodes based on current requirements of the training jobs and the current status of the compute nodes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196